 

THIS AGREEMENT is made the 25th day of June, 2011

BETWEEN:                Joshua Gold Resources Inc.

                                    ____________________________________________

 (the "Purchaser")

 

AND Between:           Firelake Resources Inc., of #708, 99 Bronte Rd.,
Oakville, ON, L6L 3B7  ( the “Vendor"),.

 

WHEREAS:

A.        The Vendor is the beneficial owner of the mineral interests described
and illustrated in Schedule "A" attached hereto (the "Property"), located in the
Townships of Eric and Huffman in the Province of Ontario;

B.        The Vendor has agreed to sell to the Purchaser and the Purchaser has
agreed to purchase the Property in accordance with the terms and conditions
hereinafter set forth

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of CDN
$50,000 (fifty thousand dollars) and 2,000,000 (two million) shares of Joshua
Gold Resources Inc. (the “Shares”), to be paid by the Purchaser to the Vendor
as: $25,000 on or before January 31, 2012; $25,000 on or before January 31,
2013; delivery of the Shares on or before January 31, 2012; and for other good
and valuable consideration, the sufficiency whereof the Vendor hereby
acknowledges, THE PARTIES HERETO AGREE AS FOLLOWS:

1. Representations And Warranties Of The Vendor

1.1 The Vendor hereby represents and warrants to the Purchaser as follows:

                        (a)        It is, and at the time of transfer to the
Purchaser will be, the beneficial owner(s) of a 100% undivided interest in and
to the Property free and clear of all liens, charges and claims of others, and
no taxes or rentals are or will be due in respect of any thereof;

                        (b)        to the best of the Vendor's knowledge,
information and belief, the Property, as described in Schedule "A", is owned by
the Vendor free and clear of all liens, charges and encumbrances;  

                        (c)        there is no adverse claim or challenge to the
ownership of or title to the Property nor to the knowledge of the Vendor is
there any basis therefor, and there are no outstanding agreements or options to
acquire or purchase his interest in the Property or any portion thereof, save
for the provisions of Royalties as outlined herein;

                         (d)      The Vendor is the sole beneficial owner of the
Property;

                        (e)        the mineral claims comprising the Property
have been properly staked and recorded and are in good standing in the mining
division in which they were recorded; and

                        (f)        neither the Vendor nor, to the best of their
knowledge, any predecessor in interest or title of the Vendor to the Property
has done anything whereby the Property may be encumbered.

 

1                    The representations and warranties contained in subsection
1.1 are provided for the exclusive benefit of the Purchaser, and a breach of any
one or more thereof may be waived by the Purchaser, in whole or in part, at any
time without prejudice to its rights in respect of any other breach of the same
or any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.

{00203639. }                                                                  

--------------------------------------------------------------------------------

 

 

 

2                    Acquisition Of The Property

 

2.1 The Vendor, subject to the terms hereof, hereby agrees to sell to the
Purchaser and to transfer to the Purchaser, a 100% undivided interest in and to
the Property free from all liens, mortgages, charges, pledges, encumbrances or
other burdens with all rights now or thereafter attached thereto. If the
Purchaser should notify the Vendor in writing of any claims or burdens against
the Property then, after ascertaining the validity thereof, the Vendor shall,
within a reasonable period of time after notification thereof by the Purchaser,
attend to the discharge of such claims at his or their own expense, or will
indemnify the Purchaser against the same and will provide such security as may
reasonably be requested by the Purchaser to secure such indemnity.

2.2  The Purchaser agrees to purchase the Property and pay the sum of CDN
$50,000 (000 (fifty thousand dollars) and 2,000,000 (two million) shares of
Joshua Gold Resources Inc. (the “Shares”), to be paid by the Purchaser to the
Vendor as: $25,000 on or before January 31, 2012; $25,000 on or before January
31, 2013; delivery of the Shares on or before January 31, 2012; and for other
good and valuable consideration, the sufficiency whereof the Vendor hereby
acknowledges.

 

3        Registration And Transfer Of Property

 

3.1  Concurrently with the execution of this Agreement, the Vendor shall deliver
to the Purchaser such transfer documents (hereinafter referred to as the
"Property Transfer Documents") as the Purchaser or its counsel may reasonably
deem necessary to assign, transfer and assure to the Purchaser, good, safe,
holding and marketable title to 100% of the Property.

 

4  Royalty

 

4.1 Upon the Commencement of Commercial Production, the Purchaser shall pay to
Vendor a royalty (“Royalty”), being equal to 2% of net smelter returns on
minerals from the Property on the terms and conditions as set out in this
paragraph and in Schedule "B" hereto. The Purchaser may purchase one-half of the
full Royalty at any time from Vendor for CDN$1,000,000.

 

4.2 No Royalty on Test Materials: Purchaser shall have the right to mine and
market amounts of Mineral Substances reasonably necessary for sampling,
assaying, metallurgical testing and evaluation of the mineral potential of the
Property without incurring any obligation to make production Royalty payments.

 

5. Transfers

1                    The Purchaser may at any time sell, transfer or otherwise
dispose of all or any portion of its interest in and to the Property and this
Agreement provided that any purchaser, grantee or transferee of any such
interest shall have first delivered to the Vendor its agreement related to this
Agreement and to the Property, containing a covenant by such transferee to
perform the obligations of the Purchaser to be performed under this Agreement,
including the payment of the Royalty, in proportion to the interest in the
Property acquired by the transferee.

 

6. Notice

 

6.1 Each notice, demand or other communication required or permitted to be given
under this Agreement shall be in writing and shall be delivered or faxed to such
party at the address for such party specified above. The date of receipt of such
notice, demand or other communication shall be the date of delivery thereof if
delivered or, if given by telecopier, shall be deemed conclusively to be the
next business day.  Either party may at any time and from time to time notify
the other party in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.

 

--------------------------------------------------------------------------------

 

 

6.2   Either party may at any time and from time to time notify the other party
in writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

 

7.General

 

7.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

7.2 The parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any party the partner, agent
or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever. No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.

7.3 No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

7.4 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary.

 

7.5 This Agreement may be subject to the approval of the appropriate regulatory
authorities and the parties agree to use such reasonable amendments as may be
required by those authorities.

7.6 This Agreement shall be construed in accordance with the laws in force from
time to time in the Province of Ontario.

7.7 This Agreement shall enure to the benefit of and be binding upon the parties
and their respective successors and permitted assigns.

IN WITNESS WHEREOF the Vendor have hereunto set their hand, and an authorized
signatory of the Purchaser has hereunto signed this Agreement, as of the day and
year first above written.

 

Signed:

/s/ Scott Keevil                            
                                 /s/ Benjamin Ward

Name: Scott Keevil                                                    
     Name: Benjamin Ward

 

ASO: Fire Lake Resources Inc.                                       ASO: Joshua
Gold Resources Inc.

 

 

--------------------------------------------------------------------------------

 

 

"THE PROPERTY"

THIS IS SCHEDULE "A" to the Mineral Property Acquisition Agreement made as of
the 25th day of June, 2011.

Claim Number

Registered owner (s)

Township

4246916

Andrew Lorne Currah

Eric

4246907

Andrew Lorne Currah

Huffman

4246908

Andrew Lorne Currah

Huffman

4246912

Andrew Lorne Currah

Huffman

4246913

Andrew Lorne Currah

Huffman

4246919

Andrew Lorne Currah

Huffman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE "B"

THIS IS SCHEDULE "B" to the Mineral Property Acquisition Agreement made as of
the 25th day of  June, 2011.

NET SMELTER RETURNS ROYALTY

1. For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:

(a)        "Commencement of Commercial Production" means:

(i)         if a mill is located on the Property, the last day of a period of 40
consecutive days in which, for not less than 30 days, the mill processed ore
from the Property at 60% of its rated concentrating capacity; or

(ii)        if a mill is not located on the Property, the last day of a period
of 30 consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues,

 

but any period of time during which ore or concentrate is shipped from the
Property for testing purposes, or during which milling operations are undertaken
as initial tune-up, shall not be taken into account in determining the date of
Commencement of Commercial Production;

(b)        "Net Smelter Returns" shall mean the gross proceeds received by the
Purchaser in any year from the sale of Product from the mining operation on the
Property, less successively:

(i)         the cost of transportation of such Product to a smelter or other
place of treatment, and

(ii)        smelter and treatment charges;

(c)        "Ore" shall mean any material containing a mineral or minerals of
commercial economic value mined from the Property; and

(d)       "Product" shall mean Ore mined from the Property and any concentrates
or other materials or products derived therefrom, but if any such Ore,
concentrates or other materials or products are further treated as part of the
mining operation in respect of the Property, such Ore, concentrates or other
materials or products shall not be considered to be "Product" until after they
have been so treated.

 

2                    For the purposes of calculating the amount of Royalty
payable to the Vendor hereunder, if, after the Commencement of Commercial
Production, the Purchaser sells any Product to one of its subsidiaries or
affiliates, and if the sale price of such Product is not negotiated on an
arm's-length basis, the Purchaser shall for the purposes of calculating
NetSmelter Returns only and notwithstanding the actual amount of such sale
price, add to the proceeds from the sale of such Product an amount which would
be sufficient to make such sale price represent a reasonable net sale price for
such Product as if negotiated at arm's length and

 

3                    The Purchaser shall by notice inform the Vendor of the
quantum of such reasonable net sale price and, if the Vendor does not object
thereto, within 60 days after receipt of such notice, said quantum shall be
final and binding for the purposes of this Agreement.

 

 

4                    The Purchaser may remove reasonable quantities of Ore and
rock from the Property for the purpose of bulk sampling and of testing, and
there shall be no Royalty payable to the Vendor with respect thereto unless
revenues are derived therefrom.

 

--------------------------------------------------------------------------------

 

 

 

5                    The Purchaser shall have the right to commingle with ores
from the Property, ore produced from other properties, provided that prior to
such commingling, the Purchaser shall adopt and employ reasonable practices and
procedures for weighing, determination of moisture content, sampling and
assaying, as well as utilize reasonable accurate recovery factors in order to
determine the amounts of products derived from, or attributable to Ore mined and
produced fromthe Property. The Purchaser shall maintain accurate records of the
results of such sampling, weighing and analysis as pertaining to ore mined and
produced from the Property.

 

6                    Installments of the Royalty payable shall be paid by the
Purchaser to the Vendor immediately upon the receipt by the Purchaser of the
payment from the smelter, refinery or other place of treatment of the proceeds
of sale of the minerals, ore, concentrates or other product from the Property.

 

7                    Within 120 days after the end of each fiscal year,
commencing with the year in which Commencement of Commercial Production occurs,
the accounts of the Purchaser relating to operations on the Property and the
statement of operations, which shall include the statement of calculation of
Royalty for the year last completed, shall be audited by the auditors of the
Purchaser at its expense. The Vendor shall have 45 days after receipt of such
statements to question the accuracy thereof in writing and, failing such
objection, the statements shall be deemed to be correct and unimpeachable
thereafter.

 

8                    If such audited financial statements disclose any
overpayment of Royalty by the Purchaser during the fiscal year, the amount of
the overpayment shall be deducted from future installments of Royalty payable.

 

9                    If such audited financial statements disclose any
underpayment of Royalty by the Purchaser during the year, the amount thereof
shall be paid to the Vendor forthwith after determination thereof.

 

10                The Purchaser agrees to maintain for each mining operation on
the Property, up-to-date and complete records relating to the production and
sale of minerals, ore, bullion and other product from the Property, including
accounts, records, statements and returns relating to treatment and smelting
arrangements of such product, and the Vendor or its agents shall have the right
at reasonable times and intervals, including for a period of 12 months following
the expiration or termination of this Agreement, to inspect such records,
statements and returns and make copies thereof at its own expense for the
purpose of verifying the amount of Royalty payments to be made by the Purchaser
to the Vendor pursuant hereto.  The Vendor shall have the right to have such
accounts audited by independent auditors at its own expense once each fiscal
year.

 

 

--------------------------------------------------------------------------------

 